DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the wick structure and the first basic structural body are both manufactured during the same electrodeposition process.” There is no disclosure in the specification stating that one single electrodeposition process results in both the first basic structural body and the wick structure being formed.
Claims 2 and 4 are thus rejected based on their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “wherein the wick structure and the first basic structural body are both manufactured during the same electrodeposition process.” It is unclear how the first basic structural body and wick structure are manufactured simultaneously in the same process. For further examination purposes, it will be interpreted that the two physically different structures are both formed using an electrodeposition process.
	Claims 2 and 4 are thus rejected based on their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 11,022,383 B2) hereinafter Cai in view of Hwang et al. (US 7,651,601 B2) hereinafter Hwang.
	Regarding claim 1, Cai teaches a method for manufacturing a heat dissipation device (Title, Abstract) comprising: 
forming a first basic structural body (501) of a heat dissipation device layer by layer entirely through an electrodeposition process (Fig 5-6; Col 3, Ln 65 – Col 4, Ln 6; Col 4, Ln 52-59); 
forming a wick structure (500) through the electrodeposition process on one side surface of the first basic structural body (Col 4, Ln 52-59) using a material selected from the group consisting of copper (Fig 6; Col 4, Ln 59-62); 
forming secondary structural portions (504) on the first basic structural body for constructing the heat dissipation device (10) (Fig 5-6; Col 4, Ln 66-67); and 
wherein the wick structure (500) and the first basic structural body are both manufactured during the same electrodeposition process (Col 4, Ln 14-21).
Examiner notes the interpretation in the 112b rejection above. Cai teaches the wick and the first basic structural body are manufactured in the same layer-based technique thus meeting the claimed limitation.
While Cai teaches the heat dissipation device may be sealed (Col 5, Ln 20-22), Cai does not explicitly teach a step of performing evacuation, working fluid filling and final sealing processes so as to complete a constructed heat dissipation device.
Hwang teaches a method for manufacturing a heat dissipation device (Title; Abstract) and further teaches after forming a wick structure and first structural body using an electrodeposition process, a step of performing evacuation, working fluid filling and final sealing is done so as to complete a constructed heat dissipation device (10) (Col 6, Ln 24-29).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Cai such that a step of performing evacuation, working fluid filling and final sealing is done in order for the constructed device to efficiently dissipate heat.
Regarding claim 2, Cai further teaches the first basic structural body is formed using a copper material (Col 4, Ln 7-10).
Regarding claim 4, Cai further teaches the first basic structural body is formed layer by layer with copper (Col 4, Ln 7-10). While Cai does not explicitly disclose the form of the material, it is presumed that as Cai teaches the claimed material and process of electrodeposition, the material would be in a form of powder, half-melted, or paste thus meeting the claim.
Response to Arguments
Applicant’s arguments, see pages 4-6, filed 27 May 2022, with respect to the rejection(s) of claim(s) s 1, 2, and 4 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied references, Cai and Hwang ('601).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                  



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726